Citation Nr: 1228080	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-19 130	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958 and from November 1959 to November 1963.  The Veteran also had over 30 years of additional service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the appeal was thereafter transferred to the RO in Montgomery, Alabama.  

In March 2011, the Veteran testified at a Decision Review Officer (DRO) hearing.  In April 2012, the Veteran testified at a hearing before the undersigned at the RO.  Transcripts of these hearings are associated with the record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that service connection for all the issues on appeal were previously denied by the RO in a November 1999 decision.  However, a review of the record on appeal reveals that in December 1999 the RO received additional relevant service department records.  Specifically, the RO received for the first time the Veteran's reserve component treatment records.  Therefore, the Board must reconsider the claims.  38 C.F.R. § 3.156(c) (2011).  Accordingly, the issues on appeal are as reported on the first page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to all of the issues on appeal, the Board finds that a remand is required to obtain outstanding VA treatment records.  In this regard, in the September 2011 supplemental statement of the case, the RO reported that it had reviewed June 18, 2008, to July 27, 2011, treatment records of the Veteran from the Central Alabama Veterans Health Care System but only associated with the record what it considered relevant treatment records.  A review of the record on appeal also reveals that while the Veteran separated from his second period of active duty in 1963, only his post-2006 VA treatment records have been requested and associated with the claims file.  Accordingly, the Board finds that a remand is required to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Also, as to all of the issues on appeal, the Board finds that a remand is required to attempt to obtain the Veteran's active duty service treatment records from alternative sources.  In this regard, in March 2011 the RO prepared a memorandum in which it reported that the Veteran's active duty service treatment records were not available because the National Personnel Records Center (NPRC) sent them to his reserve component and they were not part of the medical records the claimant's reserve component thereafter mailed to the RO.  However, the record does not show that the RO attempted to reconstruct these records from alternatives sources.  Accordingly, the Board finds that a remand is required for such an attempt before VA can find that these records are not available.  Id. 

Likewise, as to all of the issues on appeal the Board notes that in his May 2006 claim the Veteran reported that he received treatment since 1995 from a Dr. Nunley for his bilateral hearing loss and tinnitus, and that he had received treatment since 1992 from a Dr. Hunley for his prostate cancer.  However, his medical records from these doctors are not found in the claims file.  Accordingly, while the appeal is in remand stats an attempt should be made to obtain and associate these records with the claims file.  See 38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

As to the claim of service connection for prostate cancer, the Veteran has alleged that it was caused by his exposure to ionizing radiation during his over thirty years of work in and around heavy ground based early warning radar equipment as a repairman that put out five megawatts of power including the time he spent in Alaska maintaining the equipment for eight to twelve hours a day for 374 straight days.  He also claimed that being shoulder deep in the oil used to protect this equipment contributed to his developing prostate cancer, and reported that the Air Force must have known that he was at risk from ionizing radiation at this time because he had to wear a dosimeter badge at all times to measure his radiation exposure.  The Board also notes that the list of radiogenic diseases found at 38 C.F.R. § 3.311 (2011) includes prostate cancer.  Accordingly, the Board finds that a remand is required to undertake the development outlined in 38 C.F.R. § 3.311 which development must include, among other things, providing the Veteran with an ionizing radiation development letter, attempting to obtain his DD Form 1114, obtaining  a dose estimate from the Under Secretary for Health, and obtaining another medical opinion as to the relationship between his ionizing radiation exposure while in military service as supported by his does estimate and his current prostate cancer.  Also see VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C. 

As to the claims of service connection for bilateral hearing loss and tinnitus, given the above development, the Board finds that while the appeal is in remand status, the Veteran should also be provided with another VA examination to ascertain the origins or etiology of his current disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  In this regard, the examiner when providing the requested opinion should be mindful of the fact that mere citation to negative evidence is not a sufficient basis for an opinion.  See Horn v. Shinseki, No. 10-0853 (U.S. Vet. App. June 21, 2012).  The examiner should also be mindful of the Veteran's assertions regarding being around very loud turbine generators used to cool the radar equipment while in military service and firing 100s of 45 rounds a week for two years on his unit's pistol team.  

As to the claim of service connection for a right knee disorder, the Veteran testified that he injured his knee while on active duty and had arthroscopic surgery in the 1980's because of a meniscus tear.  However, while the Veteran testified that the injury occurred while on active duty in the late 1950's/early 1960's, Alaska reserve component records document a right knee twisting injury in March 1984.  Moreover, a review of the record on appeal reveals private treatment records dated in 1984 that show the Veteran's complaints and treatment for right knee pain since "maneuvers in Norway" along with surgery for a torn meniscus.  

In summary, from the existing record, it is not possible for the Board to ascertain if the Veteran served on his unit's pistol team or that his March 1984 twisting injury occurred during a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  Therefore, a remand is required to determine whether the Veteran served with his unit's pistol team, and to obtain a statement from his reserve component that provides the Board with the exact dates of his active duty, ACDUTRA, and INACDUTRA service with his reserve component.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 19.9 (2011).

If the above development shows that the Veteran's March 1984 right knee injury took place during a qualifying period of service and/or uncovers objective evidence of his complaints, diagnoses, or treatment for another right knee injury, symptoms of a right knee disorder, and/or a diagnosis of a right knee disorder while on active duty, while serving with his reserve component, and/or shortly after such a period of service, he should be provided with a VA examination to ascertain the origins or etiology of his current right knee disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record all of the Veteran's 1963 to 2006, June 18, 2008, to July 27, 2011, and July 28, 2011, to the present treatment records from the Central Alabama Veterans Health Care System that have not as yet been already associated with the claims file.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

2.  The RO/AMC should obtain and associate with the record all of the Veteran's 1963 to 2006 treatment records from all South Carolina VA Medical Centers.  All actions to obtain the requested information should be documented fully in the claims file.  If the information cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

3.  The RO/AMC should contact the NPRC and any other appropriate agency in an effort to obtain any additional active duty service treatment records, his DD Form 1114s, and any other records that could verify his alleged ionizing radiation exposure.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

4.  The RO/AMC, after obtaining authorizations from the Veteran, should attempt to obtain and associate with the record all his post-1995 treatment records from a Dr. Nunley and all his post-1992 treatment records from a Dr. Hunley.  All actions to obtain the requested records should be documented fully in the claims file.

5.  The RO/AMC should undertake the development outlined in 38 C.F.R. § 3.311 and M21-1MR, Part IV, Subpart ii, Chapter 1, Section C as to the claim of service connection for prostate cancer which development should include, among other things, providing the Veteran with an ionizing radiation development letter, attempting to obtain his DD Form 1114s, and thereafter obtaining a dose estimate from the Under Secretary for Health.  All actions to obtain the requested records should be documented fully in the claims file.  If the records cannot be located or no such information exists, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

6.  The RO/AMC should contact the Veteran's reserve component and request a statement as to the claimant's exact dates of active duty, ACDUTRA, and INACDUTRA service for his almost thirty one years of service including his status in March 1984.  They should also be asked to verify the Veteran's claims regarding his being on his unit's pistol team for two years.  All actions to obtain the requested statements should be documented fully in the claims file.  If the statements cannot be obtained, a memorandum of unavailability should be associated with the claims files and the Veteran should be provided with a copy of that memorandum.

7.  After undertaking the above development to the extent possible, the RO/AMC should provide the claimant with an examination by an examiner with expertise in radiogenic disease to ascertain the origins of his prostate cancer.  The claims file, including the dose estimate, should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Given the Veteran's dose estimate, is it at least as likely as not (50 percent probability or more) that his prostate cancer was caused by his military service or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that his prostate cancer manifested itself to a compensable degree in the first post-service year following any period of active duty service?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his prostate cancer (i.e., increased urination, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis. 

In providing answers to the above questions, the examiner must provide a medical reason for its conclusion and mere citation to negative evidence such as the fact that service and post-service medical records are negative for the disorder for many years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the decision is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

8.  After undertaking the above development to the extent possible, the RO/AMC should provide the claimant with an audiological examination to ascertain the origins of his bilateral hearing loss and tinnitus.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that hearing loss in either ear and/or tinnitus was caused by the Veteran's military service or has continued since service?

b.  As to sensorineural hearing loss and/or tinnitus, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in any first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of any hearing loss and tinnitus (i.e., difficulty hearing people talk, ringing in his ears, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that the Veteran served for over thirty years working in and around radar equipment; the Veteran's claims regarding being exposed to noise while on active duty being around turbine generators used to cool the radar equipment and firing 100s of 45 rounds a week for two years on his unit's pistol team; and the fact that in January 2007 a healthcare provider opined that the Veteran's right ear hearing loss was caused by his exposure to pistol fire. 

In providing answers to the above questions, if the examiner concludes that none of the Veteran's audiological problems are due to or have continued since service the examiner must provide a medical reason for its conclusion and mere citation to negative evidence such as the fact that service and post-service treatment records are negative for the audiological disorder for many years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

9.  After undertaking the above development to the extent possible and if it shows he had qualifying service in March 1984 or uncovers objective evidence of other complaints, diagnoses, or treatment for a right knee injury, symptoms of a right knee disorder, and/or a diagnosis of a right knee disorder while on active duty, while serving with his reserve component and/or shortly after such a period of service, the RO/AMC should provide the claimant with an examination to ascertain the origins of his right knee disorder.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  What are the diagnoses for all of the Veteran's post-service right knee disorders? 

b.  As to each right knee disorder, is it at least as likely as not (50 percent probability or more) that it was caused by his military service or has continued since service?

c.  As to any arthritis, is it at least as likely as not (50 percent probability or more) that it manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of his right knee disorder (i.e., pain, limitation of motion, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that reserve component records document a right knee twisting injury in 1984 and private treatment records show surgery for a meniscus tear in 1984; and the fact that private treatment records show his having a total right knee replacement in 2005 due to arthritis.

In providing answers to the above questions, if the examiner concludes that the Veteran's right knee disorder is not due to service or has not continued since service the examiner must provide a medical reason for its conclusion and mere citation to negative evidence such as the fact that service and the post-service treatment records are negative for the claimed disorder for many years after his separation from military service is not a sufficient basis for the medical opinion.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist he or she in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing data must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

10.  The RO/AMC should thereafter readjudicate the claims.  When readjudicating the claims, the RO/AMC should be mindful of the fact that lay evidence is sometimes enough to verify the occurrence of an in-service event or injury to establish service connection under 38 C.F.R. § 3.303 (2011).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

